Citation Nr: 1033748	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a psychiatric disability (to 
include Depressive Disorder not otherwise specified (NOS) and 
posttraumatic stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1982 to November 1982 and from November 1988 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, a hearing was held before the undersigned at the 
RO; a transcript of the hearing is associated with the claims 
file.  At the hearing the Veteran submitted a waiver of RO 
consideration for VA outpatient treatment records from North 
Texas VAMC.      

The issue pertaining to psychiatric disability was adjudicated as 
limited to a claim for PTSD.  In accordance with the U.S. Court 
of Appeals for Veterans Claims (Court) decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized to 
encompass all psychiatric disabilities diagnosed.

The matter of entitlement to service connection for a psychiatric 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied the 
Veteran's claim of service connection for PTSD on the grounds 
there was no verified in-service stressor event nor was there a 
confirmed diagnosis of PTSD; the denial became final in January 
2005.

2. Evidence received since the January 2004 rating decision was 
not previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, deals with 
an unestablished fact, and raises the reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
service connection for a psychiatric disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
With regard to the issue decided here, the Board is granting in 
full the benefit sought on appeal.  Accordingly, any error which 
may have been committed with respect to either the duty to notify 
or the duty to assist was harmless and will not be further 
discussed.  

II.  Analysis

Although the RO reopened the claim of service connection in a 
September 2007 statement of the case, the Board is required to 
first consider whether new and material evidence had been 
presented before the merits of claim can be considered.   See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The RO denied service connection for PTSD in January 2004 based 
on dual findings that there was insufficient evidence of a 
verified in-service stressor, and there was no confirmed 
diagnosis of PTSD. The Veteran had stated he was stationed in 
Southwest Asia during the Gulf War; his duties included refueling 
aircraft.  He did not allege coming under direct attack or being 
wounded.  VA treatment record showed only a provisional diagnosis 
of PTSD which did not comply with DSM-IV criteria and hence was 
not adequate for VA purposes.

Since January 2004, VA has obtained a copy of a Form DD-214 
confirming Southwest Asia service, an additional stressor 
statement regarding various events in service during the Gulf 
War, VA treatment records showing diagnoses of various acquired 
psychiatric disorders, and statements at the June 2010 hearing 
regarding stressor events.

Moreover, since January 2004 VA has amended the regulations 
governing the evidentiary standard for establishing an in-service 
stressor.  If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010) (correcting effective and applicability dates).  

The evidence associated with the claims file since January 2004 
warrants reopening of the previously denied claim.  First, 
38 C.F.R. § 3.156(c) provides that where relevant service 
department records are received at any time after a decision on a 
claim, the claim must be reopened and reconsidered de novo.  In 
effect such service department records are defined as new and 
material by regulation.  The Veteran's DD-214 is a relevant 
service department record first received after the initial 
adjudication of the claim; it confirms his Gulf War service, and 
hence requires de novo review of the claim.

Second, the Veteran has provided additional, previously 
unconsidered reports of in-service stressors.  While the recent 
changes to VA's PTSD regulations amplify the relevance of these 
allegations, they would still be material under the prior 
standard.  The Veteran has described specific, verifiable 
incidents which would, if verified, support his claim. 

Finally, new treatment records have provided a current diagnosis 
of a service connectable acquired psychiatric disability.  
Previously the PTSD diagnosis was too indefinite to warrant a 
favorable finding, and the only other diagnosis, of substance 
abuse, was not service connectable.  The current diagnoses 
directly address a previously unestablished element.

In sum, the claim was properly reopened by the RO.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disability is 
reopened; to this extent only, the appeal is granted.


REMAND

Further development of the record is necessary to comply with 
VA's duty to assist the Veteran in the development of facts 
pertinent to the claim.  See 38 C.F.R. § 3.159 (2009).

As noted above, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the 
Court held that the scope of a mental health disability claim 
includes any mental disorder that may be reasonably encompassed 
by the claimant's description of the claim, reported symptoms, 
and other information of record.  Matters of service connection 
for psychiatric disabilities other than PTSD are part and parcel 
of a service connection for PTSD claim.  In light of the 
diagnosis of Depressive Disorder NOS, and as the RO has not 
developed or adjudicated the matter of service connection for 
psychiatric disability other than PTSD, the Board must remand 
this matter for such action.

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court has 
stated that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's DD Form-214 reveals that he had service in 
Southwest Asia from September 1990 to March 1991.  VA outpatient 
treatment records document that the Veteran has a current 
diagnosis of PTSD.  In prior statements and in his June 2010 
Travel Board Hearing he testified that he had PTSD based on in-
service stressors he experienced while stationed in Saudi Arabia.  
The Board finds that service at the time and location alleged by 
the Veteran and evidenced by the record could reasonably involve 
"hostile military or terrorist activity" and that such 
stressors would be consistent with the places, types, and 
circumstances of service.  Additionally, the evidence of record 
indicates that the Veteran's psychiatric disability(ies) may be 
associated with his service and the low threshold of Factor C of 
McLendon is met.  Accordingly, a VA examination to determine 
whether the Veteran has a psychiatric disability that is 
etiologically related to his active service is indicated.     

Accordingly, the case is REMANDED for the following:

1.	Schedule the Veteran for a VA Initial 
PTSD examination.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should identify any current 
acquired psychiatric disability, and 
should opine as to whether any such is at 
least as likely related to military 
service, either directly or by 
aggravation.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  The examiner should specifically 
address whether a diagnosis of PTSD is 
warranted, and if so whether such is 
related to conceded in-service stressors 
related to a fear of hostile military 
action.

2.	The RO should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then re-adjudicate the claim on 
appeal.  If the benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


